Title: To George Washington from David Duncan, 18 August 1781
From: Duncan, David
To: Washington, George


                        
                            Sir
                            Pittsburg Augt 18th 1781
                        
                        I have inclosed you the Copys of two letters, One from Col. John Gibson, and the Answer to it from Mr Fowler
                            in respect to my being arrested & Try’d, from which you will See how far Mr Fowler has Complied with the Letters
                            and orders you sent him, I cant imagine with what propriety Mr Fowler can ask to sit Judge advocate on my Tryal, and he
                            the Prosicutor, all I can expect or even wish is to have a fair & honest tryal from
                            your Letter to Mr Fowler, its he thats to exhibit the Charge.
                        I shall therefore submitt the Matter to you, & hopes you will Order this matter, as you may see it
                            will answer to do Justice to both Col. Brodhead & me. One thing I have to remark, as Mr Fowler is to exhibit the
                            Charge against me, he must mark himself as prosecutor on my Charges against me and Mr Johnston who act as Clerk to me as
                            he reports it—I am surprized that Mr Fowler cant lay the same Charges now, as when I was ordered to be arrested by you—I
                            am very sorry to give your Excellency so much Trouble about this Matter as you have had, & I am affraid it an’t
                            yet at An end, I submitt the whole matter to your self both in respect of my Tryal and Who is to be Judge advocate, on the
                            Tryal. I have the Honor to be, your Excellencies Most Obedient and most Hble Servt
                        
                            David Duncan
                            A.Q.M.

                        
                     Enclosure
                                                
                            
                                Sir
                                Head Quarters Fort Pitt June 29th 1781
                            
                            A General Court Martial is now Sitting, I would Therefore request if you have any Charges to exhibit
                                against Mr David Duncan, or any other person, you would send them to me, that I may have them Arrested, And brought to
                                tryal, and that I may Comply with the Orders I have recieved, from his Excellency the Commander in Chief. I have the
                                Honor to be your Humble Servant
                            
                                John Gibson Col.
                                Comdt F. Pitt
                            
                            
                                A Copy
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Fort Pitt June 30th 1781
                            
                            From his Excellency the Commander in Chief’s letter of the 5th May, it appears that the deputation from
                                the Judge Advocate Genl was directed to me, as hitherto Officiating as Judge Advocate at this Post—I expect therefore
                                to prosecute Mr David Duncan, as Deputy Judge Advocate But Sir: as you thought there was an Impropriety in my
                                Officiating in that Capacity as prosecutor, I have submitd this Point to his Excellency, and the Judge Advocate
                                General. In the mean time as I have Inform’d you, the Necessary papers that I want, and must have, to support a
                                    Princip: Charge which I purpose exhibiting against Mr Duncan, are sent for, and must arrive
                                here, before I shall specify Any Charges against him, and ’till then he ought not to be Arrested—At the same time I
                                beg leave to acquaint you, that I shall exhibit a Charge, against Mr John Johnston, a Clerk to Mr Duncan. I have
                                Transmitted you a Charge against Lt Archd Read, Pay Master of the 8th Pennsyla Regt and when the Count is ready for
                                the Tryal of that Gentleman, shall appear in Support of it. I have the Honor to be Sir yr Most Obt Hble Servt
                            
                                A. Fowler
                                A.W.D.
                            
                            
                                A Copy
                            
                        
                        
                    